DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite because it recites a salt of a salt—namely, a benzenesulfonate (BSA) salt of compound I, and also recites a pharmaceutically acceptable salt of it.  
Claim 1 is further vague and indefinite because it recites a solvate of a salt—namely, a BSA salt of compound I, but the process recited has no solvent, e.g. as in claim 11 where Reagent A is in solvent.
see, e.g. claims 13-15, which in contrast do show a BSA salt forming step).
Claims 5, 10 and 13 are rejected for lack of antecedent basis of the limitation “the reaction”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-17 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by WO 2011129936 A9 to Hangauer et al. (“Hangauer”).
Claim interpretation
The Examiner incorporates her comments and interpretation of Applicant’s claims from the 35 U.S.C. 112(b) rejection above.  
The Examiner further notes all of Applicant’s claims are product-by-process claims.  The product is the benzenesulfonate salt of compound 1, and the process limitations are the process by which it is made.  The Examiner interprets the claims in accordance with MPEP 2113, which provides in relevant part: “’[E]ven though product-In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016).”
Rejection
Hangauer relates to compositions and methods of treatment of cancer and other proliferative disorders with a compound of formula I, or a pharmaceutically acceptable salt, solvate, hydrate or prodrug thereof, wherein the compound preferably is Applicant’s claimed compound I. ([000161-2]), claim 8).  

    PNG
    media_image1.png
    328
    655
    media_image1.png
    Greyscale

Salts include those derived from benzene sulfonic acid.  ([000321]). 
Thus, Hangauer discloses the claimed product, the claimed by Applicant process limitations do not impart patentability on the product.

Other relevant art

The Examiner also notes for the record the following cumulative prior art:
- WO 2008002676 A2 
- WO 2006071960 A2 
- WO 2008127727 A1











Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627